 


109 HR 3713 IH: To repeal the Bipartisan Trade Promotion Authority Act of 2002.
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3713 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Mr. Michaud introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To repeal the Bipartisan Trade Promotion Authority Act of 2002. 
 
 
1.Repeal of Bipartisan Trade Promotion Authority Act of 2002
(a)RepealDivision B of the Trade Act of 2002 (19 U.S.C. 3801 et seq.), and the items relating to that division in the table of contents for that Act, are repealed.
(b)AmendmentsThe amendments made by section 2110 of the Bipartisan Trade Promotion Authority Act of 2002, as enacted, shall cease to be effective on the date of the enactment of this Act. 
 
